 Case 3:21-cr-00002-DJN Document 13 Filed 01/19/21 Page 1 of 3 PageID# 54




                   IN THE UNITED STATES DISTRICT COURT FOR THE


                              EASTERN DISTRICT OF VIRGINIA


                                       Richmond Division



UNITED STATES OF AMERICA                       )
                                               )
                 V.                            )     Criminal No. 3;21CR02
                                               )
TAE IE LEE,                                    )
                                               )
                 Defendant.                    )


                              CONSENT ORDER OF FORFEITURE


       BASED UPON the terms of the plea agreement between the United States of America

and defendant, and finding that there is a requisite nexus between the property listed below and

the offense to which the defendant has pled guilty, and that the defendant had a legal interest in

said property, IT IS HEREBY ORDERED:

        1. The following property is forfeited to the United States pursuant to 18 U.S.C. §

982(a)(2) :

              A sum of money of at least $1,600,000.00, which represents the proceeds
       the defendant obtained as a result of the offenses of conviction, and a sum for
       which the defendant shall be solely liable. The sum shall constitute a
       monetary judgment against the defendant in favor of the United States.

       2. As a result of the acts and omissions by the defendant, the Court finds that one or more

of the criteria set forth in 21 U.S.C. § 853(p)(I) are present here, and the United States may seek

forfeiture of any other property of the defendant up to the amount set out above pursuant to

§ 853(p).

       3. The United States, or its agent, may take possession and maintain custody of the

above described property.
  Case 3:21-cr-00002-DJN Document 13 Filed 01/19/21 Page 2 of 3 PageID# 55




        4. The United States shall, to the extent practicable, provide direct written notice to any

persons known to have alleged an interest in the seized property, and shall publish notice of this

order in accordance with Fed. R. Crim. P. 32.2(b)(6).

        5. Any person, other than the defendant, asserting any legal interest in the property may,

within thirty days of the publication of notice or the receipt of notice, whichever is earlier,

petition the court for a hearing to adjudicate the validity of their alleged interest in the property.

        6. Following the Court's disposition of all timely petitions filed, a final order of

forfeiture shall be entered. If no third party files a timely petition, this order shall become the

final order of forfeiture, as provided by Fed. R. Grim. P. 32.2(c)(2), and the United States shall

have clear title to the property and shall dispose of the property in accordance with law.

        7. This forfeiture order shall be included in the Judgment in this case pursuant to Fed. R.

Crim. P. 32.2(b)(4). The defendant agrees not to file or interpose any claim to the property listed

herein, in whole or in part, in any proceedings or manner whatsoever.


                                                                             Isf
                                                           Elizabeth W.Hanes
                                                           United States Magistrate Judge
 \A^ZoZ.\
Date
 Case 3:21-cr-00002-DJN Document 13 Filed 01/19/21 Page 3 of 3 PageID# 56




        The parties stipulate and agree that the aforementioned asset is property constituting, or
derived from, proceeds the person obtained directly or indirectly, as the result of the offense and
is subject to forfeiture pursuant to 18 U.S.C.§ 982(a)(2). The defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice ofthe forfeiture in the charging
instrument, and announcement of the forfeiture at sentencing, and consents to the entry of this
order.




WE ASK FOR THIS:                                             SEEN AND AGREED:


RAJ PAREKH
ACTING UNITED STATES ATTORNEY




Thomas A. Gamett                                             Tae Il^ee
Kaitlin Gratton Cooke                                        Defdmant
Assistant United States Attorneys




                                                             WillWiTDinkin
                                                             Counsel for Defendant
